Citation Nr: 1713946	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1944 to October 1945.  The Veteran died in February 2016.  The appellant, the Veteran's surviving spouse, received notification in December 2016 that she was accepted as a valid substitute for her husband's pending claim.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

After careful review of the record, the Board finds that the only issue properly before the Board is entitlement to TDIU.  Although the Veteran filed a timely August 2013 notice of disagreement to the disability ratings assigned to service-connected bilateral hearing loss and tinnitus in a July 2013 rating decision, he clearly withdrew the initial rating claims for bilateral hearing loss and tinnitus in a written October 2013 statement.  Even though October 2014 and April 2015 supplemental statement of the cases included the issue of entitlement to a higher rating for bilateral hearing loss, a statement of the case was never issued by the agency of original jurisdiction (AOJ) and a substantive appeal as to this specific issue was not filed by the Veteran.  Although the issue of entitlement to a higher rating for bilateral hearing loss was certified to the Board in September 2015, "certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue."  38 C.F.R. § 19.35.  Accordingly, the Board finds that the issue of entitlement to a higher rating for tinnitus or bilateral hearing loss is not properly before the Board.    





FINDING OF FACT

The Veteran was unemployable as a result of his service-connected bilateral hearing loss and tinnitus. 

  
CONCLUSION OF LAW

The criteria for TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Claim 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

The Veteran was assigned an 80 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus during his lifetime.  Thus, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal period.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran contends that his service-connected bilateral hearing loss and tinnitus prevent him from maintaining or obtaining substantially gainful employment.  In his August 2013 VA Form 8940, the Veteran reported that he last worked on a full-time basis in 1970 and that his occupation was that of a farmer.  He stated that he left his employment because of his hearing loss disability.  He also reported that he received an education through the fifth grade.  

During the April 2013 VA audiology examination, the Veteran reported that he has to ask people to speak close to his ear and to speak loudly so he can hear.  The Veteran's companion also mentioned that people need to repeat words to the Veteran a number of times in order for him to hear.  The Veteran also reported that the ringing in his ears make it hard for him to understand conversations.    

The Veteran is competent to describe the impact that his hearing loss disability and tinnitus have on his ability to obtain and maintain employment as a farmer as this is within his lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements that his hearing loss and tinnitus impacted his ability to obtain and maintain employment to be credible in light of the entirety of the evidence of record given the severity of his hearing loss disability and his fifth grade education.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Given the Veteran's difficulty hearing and communicating due to his service-connected bilateral hearing loss and tinnitus, his work experience as a farmer, and his fifth grade education, the Board finds that the Veteran was unable to secure and follow substantially gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).  Accordingly, entitlement to TDIU is warranted.    


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  






____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


